FILED IN
Return to:
                                                                 1ST COURT OF APPEALS
First Court of Appeals                                              HOUSTON, TEXAS
301 Fannin Street
Houston, Texas 77002                                                JAN 12 2015
                                                                 CHRISTOpfifcfliA. PRINE
                                       Case Number              CLERK __*««,,
                                      01-14-005 5 8-CR


Joseph Arreola                             §                        COURT OF APPEALS
                                           §                            1ST DISTRICT
The State of Texas                                                  HOUSTON, TEXAS

                     Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court:


       Appellant's appointed counsel has filed a brief in the above styled abd numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy offthe appellate
record including the clerk's record and the court reporter's record for use ire preparing his
pro seresponse to counsel's brief.                       fyl)                   . .
       Appellant requests an extension of time of,30 days from the granting of this
motion to file a pro se response to counsel's Anders brief.


                                           Respectfully submitted,


                                           Pro se Appellant
                                           XO^N/fe              Unit,TDCJ #J ^ m
                                               /4DAJbP          Texas l^ij>\

                                   Certificate of Service


       This is to certify that onHBte6Sffibe£-34-r-26-r4. a true and correct copy of the above
and foregoing document was served by mail on:

Bexar County District Attorney's Office,
                                                       ja***3*   ^mj.
                       SAN jSMTQMIO TX 7EO "
                      -ISO <3P:«W©E 'DISTRICT
                        |J9 Jlsftrgl